                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
SARAH EDMONDSON, et al.,                                       :
                                                               :
                           Plaintiffs,                         :
                                                               : No.: 1:20-cv-00485-ERK-SMG
         v.                                                    :
                                                               :
                                                               :
KEITH RANIERE, et. al.                                         :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------x


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the undersigned has been duly admitted to practice in this

case pro hac vice and enters his appearance for Plaintiffs.




 Dated: February 12, 2020                          /s/ William E. Hoese
                                                   William E. Hoese
                                                   KOHN, SWIFT & GRAF, P.C.
                                                   1600 Market Street, Suite 2500
                                                   Philadelphia, PA 19103
                                                   whoese@kohnswift.com
                                                   215-238-1700
                                  CERTIFICATE OF SERVICE

        I, William E. Hoese hereby certify that on February 12, 2020, the foregoing Notice of

Appearance was filed electronically with the Court’s ECF system, which sends electronic notice

to counsel of record for all parties.


                                             /s/ William E. Hoese
                                             William E. Hoese
